AFFIRMED and Opinion Filed December 13, 2013




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-13-01147-CV


                            In the Interest of R.S.P., et al, Children

                      On Appeal from the 305th Judicial District Court
                                   Dallas County, Texas
                             Trial Court Cause No. 12-753-X

                             MEMORANDUM OPINION
                       Before Justices Moseley, Bridges, and Lang-Miers
                                   Opinion by Justice Bridges
       Appellant Lorrine Patterson appeals the trial court’s final order terminating her parental

rights to her minor children, R.S.P. and A.S.P. Appellant’s appointed counsel has filed a motion

to withdraw, along with an Anders brief, asserting the appeal is without merit and there are no

arguable grounds for reversal. See Anders v. California, 386 U.S. 738 (1967). We affirm the

trial court’s judgment and grant counsel’s motion to withdraw.

       The procedures set forth in Anders are applicable to an appeal from a trial court’s order

terminating parental rights when, as here, appellant’s appointed counsel concludes there are no

non-frivolous issues to assert on appeal. See In re D.D., 279 S.W.3d 849, 849-50 (Tex. App.—

Dallas 2009, pet. denied); In re D.E.S., 135 S.W.3d 326, 329 (Tex. App.—Houston [14th Dist.]

2004, no pet.); In re K.D., 127 S.W.3d 66, 67 (Tex. App.—Houston [1st Dist.] 2003, no pet.). A

court of appeals is not required to address the merits of claims raised in an Anders brief or a pro
se response. See In re D.D., 279 S.W.3d at 850 (citing Bledsoe v. State, 178 S.W.3d 824, 827

(Tex. Crim. App. 2005)). Rather, this Court’s duty is to determine whether there are any

arguable grounds and, if so, to remand the case to the trial court so new counsel may be

appointed to address the issues. See id.

       Counsel for appellant has filed an Anders brief in which she concludes that, after a

thorough review of the record, appellant’s appeal of the termination of her parental rights is

frivolous and without merit. See Anders, 386 U.S. at 744; In re D.E.S., 135 S.W.3d at 327, 330;

In re K.D., 127 S.W.3d at 67. Counsel has certified that she delivered a copy of the brief to

appellant and has informed appellant of her right to examine the appellate record and to file a

response. See In re D.D., 279 S.W.3d at 850. Appellant filed a pro se response.

       We have independently reviewed the entire record, counsel’s Anders brief, and the pro se

response. We agree with counsel’s assessment that the appeal is frivolous and without merit.

We find nothing in the record that could arguably support the appeal. Accordingly, we affirm

the trial court’s final order terminating appellant’s parental rights to her two children and grant

counsel’s motion to withdraw. See In re D.D., 279 S.W.3d at 850.




                                                     /David L. Bridges/
131147F.P05                                          DAVID L. BRIDGES
                                                     JUSTICE




                                               –2–
                                         S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

IN RE: IN THE INTEREST OF: R.S.P., ET                On Appeal from the 305th Judicial District
AL, CHILDREN                                         Court, Dallas County, Texas
                                                     Trial Court Cause No. 12-753-X.
No. 05-13-01147-CV                                   Opinion delivered by Justice Bridges.
                                                     Justices Moseley and Lang-Miers
                                                     participating.

     In accordance with this Court’s opinion of this date, the judgment of the trial court is
AFFIRMED.
     It is ORDERED that the parties bear their own costs of appeal.


Judgment entered December 13, 2013




                                                     /David L. Bridges
                                                     DAVID L. BRIDGES
                                                     JUSTICE




                                               –3–